 

Case 1:18-cv-01519 Document 1-1 Filed 12/14/18 Page 1 of 10 PagelD #: 7

D. Adrian Hoosier, I]

WV Bar Id, No.: 10013

adrian@hlfwv.com
) 681.265.5000

(f) 681.265.5001

LAW FIRM, PLL

    
 

  

 

September 20, 2018
FILED
Julie Ball, Clerk
Mercer County Courthouse OCT - 3 2018
1501 Main Street cosa
Princeton, WV 24740 ERGEA couney

IRL QH-

Re: John Edmonds v. Altice Technical Services US, LLC

Dear Ms. Ball,

Enclosed for filing, please find an original and appropriate copies of the following
regarding the above referenced matter:
1. CIVIL COVER SHEET
2. SUMMONS
3. COMPLAINT

I have also enclosed a check to Mercer County Circuity Clerk (filing fees), a check to WV

SOS (for service upon Altice Technical Services US, LLC), and a pre-paid envelope for a copy
of the filings to be returned to our office.

Thank you for your attention to this matter.

Sincerely,
Candice Corathers
Paralegal to D. Adrian Hoosier, I

2306 ¥2 Kanawha Blvd. East, Charleston, West Virginia — 25311
EXHIBIT

a

 

 
Case 1:18-cv-01519 Document 1-1 Filed 12/14/18 Page 2 of 10 PagelD #: 8

    

 

 

 

 

ee
FILED
OCT 03 2018
IN THE CIRCUIT COURT OF MERCER COUNTY, WEST VIRGDNIABALL
CTERICGIRGHT-COURT
CIVIL CASE INFORMATION STATEMENT ACER COUNTY

(Civil Cases Other than Domestic Relations)

I. CASE STYLE: Case No. , L
Plaintiff(s) Judge:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JOHN EDMONDS
vs. Days to
Defendant(s) Answer Type of Service
ALTICE TECHNICAL SERVICES US, LLC 30 sos
Name
115 DYE Drive
Street Address
Beckley, WV 25801
Ci, State, Zip Code
Il. TYPE OF CASE:
General Civil . [7 Adoption
(7) Mass Litigation {As defined in T.C.R. 26.04(a)} () Administrative Agency Appeal
[7] Asbestos (J Civil Appeal from Magistrate Court
(2) FELA Asbestos (C) Miscellaneous Civil Petition
(3) Other: ([) Mental Hygiene
(7) Habeas Corpus/Other Extraordinary Writ (J Guardianship
([] Other. (_] Medical Malpractice
ee
Il. JURY DEMAND: [¥] Yes [1] No CASE WILL BE READY FOR TRIAL BY (Month/Year); 09 / 2019
IV. DO YOU OR ANY IF YES, PLEASE SPECIFY:
OF YOUR CLIENTS [7] Wheelchair accessible hearing room and other facilites
OR WITNESSES [] Reader or other auziliary aid for the visually impaired
IN THIS CASE (C] interpreter or other auxiliary aid for the deaf and hard of hearing

REQUIRE SPECIAL

AccoMMopaTions? | J Spokesperson or other auxiliary aid for the speech impaired
CL Foreign language interpreter-specify language:

 

 

 

 

 

 

7 Yes [7] No J Other:
Venn
Attomcy Name: D. Adrian Hoosier, I! Representing:
Firm: Hoosier Law Firm, PLLC Plaintiff [_] Defendant
Address: 2306 1/2 Kanawha Bivd E, Charleston, WV 25311 [} Cross-Defendant [] Cross-Complainant
Telephone: 681-265-5000 (7) 3rd-Party Plaintiff] 3nd-Party Defendant

 

 

[} Proceeding Without an Attorney
Original and 2 _ copies of complaint enclosed/attached.

—_—_—_—

Dated: 09 / 20 ; 2018 Signature:
SCA-C-100: Civil Case Information Statement (Other than Domestic Relations) Revision Date: 12/2015

   
 

 

 

 
Case 1:18-cv-01519 Document 1-1 Filed 12/14/18 Page 3 of 10 PagelD #: 9

 

FILED
OCT 03 208

   
  

IN THE CIRCUIT COURT OF MERCER COUNTY, WEST VIRG

 

JULIE BALL
UIT COURT
COE COUNTY _|

   

 

JOHN EDMONDS,
Plaintiff,
Vv Civil Action: C2
Judge:
ALTICE TECHNICAL SERVICES US LLC,
Defendant.
COMPLAINT

 

1. Plaintiff John Edmonds (hereinafter “Plaintiff’) brings this Complaint for
violations of the W.Va. Human Rights Act, breach of contract/implied contract,
and violations of public policy stemming from his employment separation with
Defendant Altice Technical Services US, LLC (hereinafter “Defendant” or
“Altice”).

2. Each “Count” herein is intended to be plead as a separate and distinct “Count”
from all other “Counts” whether or not “enumerated” as a separate count.

3. Plaintiff is a resident of West Virginia.

4. Defendant is chartered in the State of West Virginia with operations in West
Virginia and list Beckley, West Virginia as its designated office. Defendant
employed Plaintiff in Mercer County, West Virginia and has operations in
Mercer County, West Virginia, All actions and inactions alleged herein did occur
in Mercer County, West Virginia.

 

Pe rr es ne en nr wegen mrp meen =
Case 1:18-cv-01519 Document 1-1 Filed 12/14/18 Page 4 of 10 PagelD #: 10

 

 

 

5. Jurisdiction and venue are appropriate in this court.
GENERAL ALLEGATIONS

6. Plaintiff(s) hereby adopt(s) verbatim as if set forth herein each of the
allegations and averments set forth in all above paragraphs and/or headings,

7. Plaintiff was employed by Defendant until his wrongful termination around
January 2018.

8. Plaintiff worked as a service tech for the Defendant.

9. Plaintiff was/is disabled and had a known disability, Plaintiff had to leave work
due to complications from his injury and reported the same.

10, Defendant knew of his disability.

ll. Plaintiff had no issues with Defendant until he left work on disability.

12. Defendant’s hand book provides for protection of men and women who are
disabled, and/or injured.

13. It is against Defendant's policies for a man or woman to be discriminated against
in whole or in part to their disability.

14. Defendant violated a contract/implied contract with the plaintiff in its failure to
adhere to its policy, failure to adhere to his handbook, and by allowing Plaintiff
to be discriminated against/terminated due to his disability.

15. If fact, despite never having major issues with the defendant for the duration of

his employment, plaintiff was terminated while on doctor’s orders to be off work

due to injury.

Rm re ee.

- nee

 

 

et te Oe ne te eee me
Case 1:18-cv-01519 Document 1-1 Filed 12/14/18 Page 5 of 10 PagelD #: 11

16.

Plaintiff's termination was in violation of the W.Va, Human Rights Act, and
public policy. His termination and treatment were based in whole or in part on
his disability, or work place injury. Plaintiff's allegations are supported by his
disability as set forth above and below.

 

VIOLATION OF THE WV HUMAN RIGHTS ACT - COUNT 1

 

17.

18.

19.

Plaintiff hereby adopt verbatim as if set forth herein each of the allegations and
averments set forth in all above paragraphs and/or headings.

Defendants’ termination of Plaintiff's employment (actual) was based upon, in
whole or in part, on Plaintiff's disability/failure to accommodate disability in
violation of the WVHRA and its accompanying regulations, and/or Defendant’s
handbook that prohibits discrimination based on disability.

Defendants’ treatment/ termination of Plaintiff was based in whole or in part on
Plaintiff's disability, or failure to accommodate disability. Plaintiff is a member
of a protected class (disabled); the Defendant made an adverse decision
concerning the plaintiff; but for the plaintiff's protected status, the adverse
decision would not have been made. Syllabus point 2, Conaway v, Eastern
Associated Coal Corp., 358 S.E.2d 423 (W. Va. 1986); Syllabus point 4,
Mayflower Vehicle Sys., Inc. v. Cheeks, 629 S.E.2d 762 (W. Va. 2006). Plaintiff
has been harmed by Defendant’s actions in violation of the WVHRA, and
Defendant’s own handbook prohibiting disability, or work place injury
discrimination. Plaintiff was discriminated against by bis employer. Plaintiff

seeps

ee.)

 
Case 1:18-cv-01519 Document 1-1 Filed 12/14/18 Page 6 of 10 PagelD #: 12

21.

was terminated not due to a permissible or justifiable ground for termination, but
because he was disabled.

Defendant likewise failed to accommodate plaintiff's disability. Plaintiff herein
alleges BOTH disability discrimination in violation of the WVHRA AND failure
to accommodate disability in violation of the WVHRA. Plaintiff was required
to leave work for a disability/injury/inability to preform job functions. Plaintiff
was under physician’s orders to not be at work. Plaintiff explained this to
Defendant. Plaintiff was terminated while off work due to
disability/injury/inability to preform job functions. Plaintiff was not offered light
duty or any accommodation even though he was promised the same and entitled

to the same.

 

BREACH OF CONTRACT — COUNT 2

 

Plaintiff hereby adopts verbatim as if set forth herein each of the allegations and
averments set forth in all above paragraphs and/or headings
a. Implied Employment Contract
i, Supreme Court of Appeals of West Virginia (“Supreme Court of
Appeals”) has recognized implied employment contracts. Implied
contracts are those that are recognized by the Court where there is no
official contract, but there is evidence of an implied contractual
relationship. See Cook v. Heck's Inc., 342 $,E.2d 453 (W. Va. 1986);
Hogue v, Walker Machinery, 431 S.E.2d 687 (W. Va. 1993).

 

 
Case 1:18-cv-01519 Document 1-1 Filed 12/14/18 Page 7 of 10 PagelD #: 13

i.

iii,

iv.

Additionally, past practices and customs, even if they are not in
writing, creates an implied contract (herein Defendant breached the
agreement.by failing to pay Plaintiff under the terms of the verbal
contract, failure to follow the policy in the handbook/regulations as
explained, and retaliating against Plaintiff since he was gay when the
handbook states that he cannot be retaliated against for disability,
reporting of violations, or work place injury, specifically. Plaintiff
preformed all parts of the agreement to be performed by Plaintiff.)
Plaintiff relied on the actual or implied contracts made by Defendant
verbally and/or in the handbook.

Defendant breached the Implied Contracts.

Plaintiff has been damaged by Defendant’s breach and is entitled to
damages.

 

DAMAGES

 

22.

Plaintiff adopts verbatim as if set forth herein each of the allegations and
averments set forth in Paragraphs 1 through 21 of Plaintiff's Complaint.

As a direct and proximate result of Defendant’s actions, Plaintiffs is entitled to
damages for J) indignity, 2) embarrassment, 3) humiliation and 4) emotional
distress in an amount to be determined by the jury.

Defendant’s actions were willful, wanton and malicious and violated the
WVHRA entitling Plaintiff to 5) attorneys’ fees and 6) cost pursuant to W. Va.

5

—w>

 
Case 1:18-cv-01519 Document 1-1 Filed 12/14/18 Page 8 of 10 PagelD #: 14

Code § 5-11-13 and/or 7} the decisions of the Supreme Court of Appeals of West
Virginia. Defendant is strictly liable for Plaintiffs’ damages. Hanlon v.
Chambers, 195 W.Va. 99, 464 S.E.2d 741 (1985). Defendants actions were in
violation of the WVHRA and as such Plaintiff is entitled to 8) “back pay or any
other legal or equitable relief’ and the trial court, 9) “in its discretion, may award
all or a portion of the costs of the litigation, including reasonable attorney fees
and witness fees, to the complainant.” W.Va. Code § 5-11-13. The Supreme
Court of Appeals has interpreted “other legal or equitable relief” to include
typical tort damages, including 10) emotional distress, 11) front pay, and 12)
punitive damages, See Dobson v, Eastern Associated Coal Corp., 422 S.E.2d
494 (W. Va. 1992) (holding that recovery of typical tort damages is permitted by
the statutory language and that, specifically, front pay is available); Akers v.
Cabell Huntington Hosp., Inc., 599 §.E.2d 769, 777 (W. Va. 2004) (holding that |
cmotional distress damages are available undcr the Act); Syllabus point 4,
Haynes v. Rhone-Poulenc, Inc., 521 S.E.2d 33] (W. Va. 1999) (holding that
punitive damages are available under the Act).

25. Defendant’s actions were willful, wanton and/or grossly negligent, and, as such,
Plaintiffs are entitled to punitive damages. Intend is assumed when a jury finds
a WVHRA violation. Thus, punitive damages are permitted and instructed.

26. Plaintiff is also entitled for those aforesaid 13) damages under Harless, supra.
As the same pertain to the public policy violations.

27. Plaintiff is also entitled to 14-15) pre/post-judgment interest, 16) costs, and 17)
fees.

 
Case 1:18-cv-01519 Document 1-1 Filed 12/14/18 Page 9 of 10 PagelD #: 15

28. And all other damages which are 18) just and foreseeable herein and/or allowed
by 19) common law or 20) statute, or 21) deemed proper by this Honorable Court
including but not limited to 22) pain/suffering, 23) medical expenses, 24) loss of
enjoyment of life, 25) damages for indignity, 26) embarrassment, 27)

humiliation, 28) annoyance, and 29) inconvenience.

JURY TRIAL DEMANDED

Plaintiff demands a jury trial on all issues set forth in complaint.

JOHN EDMONDS,

By Counsel,

 

D.‘Afirian Hoosier, II (WVSB# 10013)
Hoosier Law Firm, PLLC
2306 % Kanawha Blvd., East
Charleston, WV 25311
Telephone: (681) 265-5000

: Facsimile: (681) 265-5001
adrian@hlfwy.com

 

 
Case 1:18-cv-01519 Document1-1 Filed 12/14/18 Page 10 of 10 PagelD #: 16

IN THE CIRCUIT COURT OF MERCER COUNTY, WEST VIRGINIA
JOHN EDMONDS,
Plaintiff,
Judge:

ALTICE TECHNICAL SERVICES US LLC,

Defendant.
SUMMONS
TO: ALTICE TECHNICAL SERVICES US LLC
1111 Stewart Avenue
ATTN: TROY ROBINSON
Bethpage, NY 11714

IN THE STATE OF WEST VIRGINIA, you are hereby summoned and required to serve
upon D. Adrian Hoosier, Il, Plaintiffs attorney, whose address is 2306 4 Kanawha
Boulevard, East, Charleston, WV 25311, an answer, including any related counterclaim you may
have, to the complaint filed against you in the above styled civil action, a true copy of which is
herewith delivered to you. You are required to serve your answer within 30 days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default
will be taken against you for the relief demanded in the Complaint and you will be thereafter barred
for asserting in another action any claim you may have which must be asserted by counterclaim in

the above- styled civil action.

Dated:
| | Circuit Clerk

 

 

 

 

 
